Name: 2012/244/EU: Decision of the Representatives of the Governments of the Member States of 25Ã April 2012 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-05-08

 8.5.2012 EN Official Journal of the European Union L 121/21 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 April 2012 appointing Judges and Advocates-General to the Court of Justice (2012/244/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Whereas: (1) The terms of office of the following Judges of the Court of Justice are due to expire on 6 October 2012: Messrs Alexander ARABADJIEV, George ARESTIS, Ms Maria BERGER, Messrs Jean-Claude BONICHOT, Anthony BORG BARTHET, JosÃ © Narciso CUNHA RODRIGUES, Carl Gustav FERNLUND, Egidijus JARAÃ IÃ ªNAS, Egils LEVITS, JiÃ Ã ­ MALENOVSKÃ , Ms Alexandra PRECHAL, Messrs Konrad SCHIEMANN, Antonio TIZZANO and Thomas VON DANWITZ; and the terms of office of the following Advocates-General of the Court of Justice are due to expire on the same date: Messrs Yves BOT, JÃ ¡n MAZÃ K, Paolo MENGOZZI and Ms Verica TRSTENJAK. (2) The Governments of the Member States have proposed the reappointment as Judges of the Court of Justice of Messrs Alexander ARABADJIEV, George ARESTIS, Ms Maria BERGER, Messrs Jean-Claude BONICHOT, Carl Gustav FERNLUND, Egidijus JARAÃ IÃ ªNAS, Egils LEVITS, JiÃ Ã ­ MALENOVSKÃ , Ms Alexandra PRECHAL and Mr Thomas VON DANWITZ and the reappointment as an Advocate-General of the Court of Justice of Yves BOT. In addition, the Governments of the Member States have proposed the appointment of Mr JosÃ © LuÃ ­s DA CRUZ VILAÃ A as a Judge of the Court of Justice and the appointment of Messrs Nils WAHL and Melchior WATHELET as Advocates-General of the same Court. The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of the aforementioned candidates to perform the duties of Judge or Advocate-General of the Court of Justice. (3) Eleven Judges and three Advocates-General of the Court of Justice should therefore be appointed for the period from 7 October 2012 to 6 October 2018. The remaining posts of three Judges and one Advocate-General of the Court of Justice will be filled at a later date, HAVE ADOPTED THIS DECISION: Article 1 1. The following are hereby appointed Judges to the Court of Justice for the period from 7 October 2012 to 6 October 2018: Mr Alexander ARABADJIEV Mr George ARESTIS Ms Maria BERGER Mr Jean-Claude BONICHOT Mr JosÃ © LuÃ ­s DA CRUZ VILAÃ A Mr Carl Gustav FERNLUND Mr Egidijus JARAÃ IÃ ªNAS Mr Egils LEVITS Mr JiÃ Ã ­ MALENOVSKÃ  Ms Alexandra PRECHAL Mr Thomas VON DANWITZ. 2. The following are hereby appointed Advocates-General to the Court of Justice for the period from 7 October 2012 to 6 October 2018: Mr Yves BOT Mr Nils WAHL Mr Melchior WATHELET. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 25 April 2012. The President J. TRANHOLM-MIKKELSEN